El Juez Asociado Sr. MacLeary,
depués de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que en el apartado primero del Artículo 62 de la Ley de Enjuiciamiento Civil, se dispone que fuera de los casos de sumisión expresa ó tácita, en los juicios, en que se ejercitan acciones personales, es Juez competente el del lugar en que debe cumplirse la obligación, y á falta de éste, á elección del demandante, el del domicilio del deman-dado, ó el del lugar del contrato, en el caso que dicho apar-tado expresa.
Considerando: que la acción ejercitada por los esposos Don Manuel Argüeso Flores y Doña Ernestina Frías Noya, sobre nulidad de cláusulas de las escrituras hipotecarias Nos. *7281 y 82, y liquidación general de abonos, y otros extremos, es personal; y que, aun cuando así no fuera, consta la sumi-sión de los demandantes hecha expresamente, sin que pueda alegarse en contrario el precepto del Artículo 170 del Regla-mento General para la ejecución de la Ley Hipotecaria que consigna que en el procedimiento para'el cobro de crédito hipotecario ó sus intereses “será Juez competente el- del lugar en que radican los bienes hipotecados, sin que se ad-mita sumisión en contrario”; porque tal precepto debe apli-carse relacionándolo con el del Artículo 175, del mismo Regla-mento, que dice que, fuera de los casos que enumera, “todas las demás reclamaciones que puedan formular,. así el deudor como los terceros poseedores y los demás interesados, in-cluso las que versaren sobre nulidad del título ó de las actua-ciones, ó sobre vencimiento, certeza, extinción ó cuantía d© la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecutivo. — La competencia para conocer de este juicio declarativo 'se determinará por las reglas ordina-rias”.
Considerando: que, por los fundamentos expuestos, el Tribunal de San Juan es el competente para conocer del juicio de que se trata, y en su virtud es procedente y con-forme á la Ley, el auto dictado en trece de Agosto por el Tribunal de Distrito de Iíumacao', inhibiéndose de conocer del referido juicio.
Fallamos: que debemos confirmar el auto apelado que dictó el Tribunal de Iíumacao en trece de Agosto último con las costas á cargo de los recurrentes; y líbrese al Tribunal de Distrito de Humacao la certificación correspondiente, con devolución de los autos que ha remitido.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Pigueras y Súlzbacher.